Citation Nr: 1002002	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  03-11 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to March 
1973.  Further, his DD Form 214 indicates over 10 months of 
"other service."  He died in April 1995, and the Appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which denied the claim.

The Appellant testified before the undersigned Veterans Law 
Judge in October 2004.  A transcript of this hearing has been 
associated with the Veteran's VA claims folder.

In April 2007, the Board remanded this case for additional 
evidentiary development, to include additional notice, 
obtaining pertinent private medical records, contacting 
specified private clinicians, obtaining records from the 
Social Security Administration (SSA), and obtaining 
additional clarification from a VA clinician who completed a 
February 2006 medical opinion in this case.  A review of the 
record reflects that this development has been completed.  
Therefore, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).




FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The Veteran died in April 1995.  His death certificate 
lists his immediate cause of death as multiorgan failure 
syndrome, due to or as a consequence of sepsis syndrome and 
community acquired pneumonia.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were chronic hepatitis C and cirrhosis.  

3.  During his lifetime, the Veteran had no established 
service-connected disabilities.  Although he did submit 
claims of service connection for hepatitis C and cirrhosis, 
they were denied prior to his death.

4.  Hepatitis C and cirrhosis were not present in service or 
until many years thereafter, and the preponderance of the 
evidence reflects these disabilities are due to in-service 
intravenous (IV) drug use.


CONCLUSION OF LAW

The Veteran's death was not caused by or substantially or 
materially contributed to by a disability incurred in or 
aggravated by his active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 1310, 1312, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.312 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the Veteran was 
sent pre-adjudication notice via a letter dated in January 
2002 and April 2002, which is clearly prior to the May 2002 
rating decision that is the subject of this appeal.  He was 
also sent additional notification via letters dated in 
January 2005, May 2007, and January 2009 which was followed 
by readjudication of the appeal by Supplemental Statements of 
the Case dated in April 2006, July 2006, and April 2009.  
This development "cures" the timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  

Taken together, the aforementioned VCAA letters informed the 
Appellant of what was necessary to substantiate her current 
appellate claim, what information and evidence she must 
submit, what information and evidence will be obtained by VA, 
and the need for the Appellant to advise VA of or to submit 
any evidence in her possession that was relevant to the case.  
As such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as well as the Court's holding in Quartuccio, 
supra.  Moreover, the May 2007 letter included information 
regarding disability rating(s) and effective date(s) as 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In view of the foregoing, 
the Board finds that the Appellant was notified and aware of 
the evidence needed to substantiate her claim and the avenues 
through which she might obtain such evidence, and of the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Appellant has had the opportunity to present 
evidence and argument in support of her claim, to include at 
the October 2004 Board hearing.  Nothing indicates the 
Appellant has identified the existence of any relevant 
evidence that has not been obtained or requested.  Moreover, 
a competent medical opinion was promulgated by a VA clinician 
in February 2006 based upon review of the claims folder, with 
addendums in March 2006 and August 2009.  As these opinions 
were based upon an accurate understanding of the Veteran's 
medical history based upon review of his VA claims folder, to 
include the circumstances of his death, the Board finds they 
are supported by an adequate foundation.  No competent 
medical evidence is of record which specifically refutes the 
findings of these VA medical opinions, and the Appellant has 
not otherwise identified any prejudice therein.  Accordingly, 
the Board finds that these opinions are adequate for 
resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 38 
C.F.R. 
§ 3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death or be etiologically 
related to the cause of death.  38 C.F.R. § 3.312(b).  In the 
case of contributory cause of death, it must be shown that a 
service-connected disability contributed substantially or 
materially to cause death.  38 C.F.R. § 3.312(c)(1).

Service connection for the cause of a veteran's death may be 
demonstrated by showing that the veteran's death was caused 
by a disability for which service connection had been 
established at the time of death or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

The Veteran died in April 1995.  His death certificate lists 
his immediate cause of death as multiorgan failure syndrome, 
due to or as a consequence of sepsis syndrome and community 
acquired pneumonia.  Other significant conditions 
contributing to death, but not resulting in the underlying 
cause, were chronic hepatitis C and cirrhosis.  At the time 
of his death, the Veteran was an inpatient at a private 
medical facility, St. Peter Hospital.  A death summary shows 
final diagnoses, which included multiple organ failure due to 
sepsis, metabolic encephalopathy, extensive community 
acquired right lung pneumonia, and chronic liver disease (to 
include chronic active hepatitis C).  In addition, other 
records reflect the Veteran was admitted via the emergency 
room three days before his death.  

During his lifetime, the Veteran had no established service-
connected disabilities.  Although he did submit claims of 
service connection for hepatitis C and cirrhosis, they were 
denied prior to his death.  Moreover, for the reasons 
detailed below, the Board finds that the Veteran's hepatitis 
C and cirrhosis were not present in service or until many 
years thereafter, and the preponderance of the evidence 
reflects these disabilities are due to in-service IV drug 
use.

The Appellant has contended, as did the Veteran during his 
lifetime, that his hepatitis C and cirrhosis were due to in-
service Agent Orange exposure while on active duty in the 
Republic of Vietnam.  The Board acknowledges that the record 
reflects the Veteran had service in Vietnam from March 1971 
to June 1972.  As such, he was presumptively exposed to 
herbicides therein.  38 U.S.C.A. § 1116.  The term herbicide 
agent means a chemical in a herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(i).  Agent Orange is generally considered a 
herbicide agent and will be so considered in this decision.

Despite the foregoing, the Board notes that neither hepatitis 
C nor cirrhosis nor any of the other conditions identified as 
the cause of the Veteran's death are presumptively associated 
with herbicide exposure under the pertinent regulatory 
provisions of 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996); 68 Fed. 
Reg. 27,630-27,641 (2003).

Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d); see also Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However, in this 
case the preponderance of the competent medical and other 
evidence against such a grant of service connection.

The Appellant testified at the October 2004 hearing that two 
different private physicians, Dr. A. S. and Dr. St. L., had 
essentially informed her that there was a relationship 
between the veteran's death and hepatitis C (which the 
appellant alleges was caused by the veteran's exposure to 
Agent Orange in Vietnam).  However, records were requested 
from both physicians in accord with the Board's remand 
directives, and no such opinion(s) were part of these 
records.  Rather, the only competent medical opinions to 
address this claim is that of the February 2006 VA medical 
opinion, and subsequent addendums in March 2006 and August 
2009.

In the February 2006 medical opinion, the VA clinician noted, 
in pertinent part, that the record reflects the Veteran had a 
year or a year and a half of IV drug use while in Vietnam; he 
had sexually transmitted diseases in 1970, a past history of 
alcohol abuse, and was first diagnosed with hepatitis in 
1988.  The VA clinician stated that the Veteran's risk 
factors included sexual exposure; IV drug abuse; and there as 
no evidence that he had tissue transplant, blood 
transfusions, or other injuries which would provide for 
contamination.  Based upon the foregoing, the clinician 
opined that it was at least as likely as not that the 
Veteran's hepatitis C infection was caused by or a result of 
promiscuous sexual activity or IV drug use while in Vietnam.  
The clinician further stated that there was no evidence that 
Agent Orange in and of itself caused hepatic inflammation, 
and there was evidence in the Veteran's medical record that 
hemacrhomatosis was acquired as a result of his hepatitis C.  

In the March 2006 addendum, the VA clinician opined that the 
Veteran's exposure to airgun injection were not likely to 
have caused his hepatitis in the military.  

In the August 2009 addendum, the VA clinician essentially 
concluded that there was nothing in the additional data to 
change the February 2006 opinion that it was at least as 
likely as not that the Veteran's hepatitis C infection was 
caused by or a result of his promiscuous sexual activity or 
IV drug use from 1970 to 1971, while in the Republic of 
Vietnam.

The Board further notes that the VA clinician's reference to 
promiscuous sexual activity, as indicated in the February 
2006 opinion, appears to be based upon the fact that the 
Veteran was treated for a sexually transmitted disease during 
his military service.  On his December 1972 Report of Medical 
History, completed in conjunction with his separation 
examination, the Veteran indicated that he had had VD - 
syphilis, gonorrhea, etc.  However, the physician's comments 
section noted that while the Veteran had a "UDRL" in 
December that might be due to exposure to syphilis, but it 
was probably due to the Veteran's drug abuse history.  There 
was also a finding of rule-out syphilis as part of these 
comments.  Consequently, it appears these in-service findings 
can be attributed to IV drug use as well.  The Board also 
notes the Veteran acknowledged his in-service IV drug use 
during his lifetime.

Even though the Veteran's IV drug use occurred during active 
service, direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct or, 
for claims filed after October 31, 1990, the result of his or 
her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
Where drugs are used for therapeutic purposes or where use of 
drugs or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3). 

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  Drug abuse means the use of illegal 
drugs (including prescription drugs that are illegally or 
illicitly obtained), the intentional use of prescription or 
non-prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. 
§ 3.301(d); see also 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m).

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99; VAOPGCPREC 2-98; Allen v. Principi, 237 F.3d 
1368, 1377 (Fed. Cir. 2001).

The Veteran's frequent IV drug use during his military 
service clearly constitutes drug abuse pursuant to 38 C.F.R. 
§ 3.301(d), and consequently any injury or disease, including 
hepatitis C infection and cirrhosis, resulting from that drug 
abuse is not considered to have occurred in the line of duty.

In short, the competent evidence on file addressing which of 
the potential sources of hepatitis C infection in the Veteran 
is also the most likely source indicates that the infection 
likely occurred as the result of the Veteran's IV drug abuse 
in service.  As indicated previously, a disease resulting 
from the abuse of drugs in service may not be considered to 
have been incurred in the line of duty, thereby precluding 
entitlement to direct service connection, including for any 
resulting infections.

In view of the foregoing, the Board must find that the 
evidence on file clearly shows that the Veteran's hepatitis C 
resulted from his abuse of an illicit substance in service.  
Therefore, the preponderance of the evidence is against the 
claim of entitlement to service connection for the cause of 
the Veteran's death.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Consequently, the benefit 
sought on appeal with respect to this claim must be denied.


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


